 DELTA GASDelta Gas, Inc.,a subsidiary of Louisiana Energy &Development CorporationandOil,Chemical &AtomicWorkers International Union and itsLocal4-447. Cases 15-CA-9809 and 15-RC-719030 March 1987DECISION,ORDER, ANDCERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 9 September 1986 Administrative Law JudgeJ.Pargen -Robertson issued the 'attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief' in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusionsand to adopt the recommendedOrder. 3ORDERThe National Labor RelationsBoardadopts therecommended , Order of the administrative lawjudge and orders that the Respondent, Delta Gas,Inc.,A Subsidiary of Louisiana Energy & Devel-opment Corporation, Homeplace, Louisiana, its of-ficers, agents, successors,and assigns,shall take theaction set forth in the Order, except that the at-tached notice is substituted for'that of the adminis-trative law judge.' In her brief the General Counsel requests that the Board modify thejudge's recommended Order to include a visitatorial clause authorizingthe Board, for compliance purposes,to obtain discovery from the Re-spondent under the Federal Rules_of Civil Procedure under the supervi-sion of the United States court of appeals enforcing the Order.We haveconcluded that under the circumstances of this case such a clause is notwarranted.2TheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant'evidence convinces us that they are incorrect.Standard'DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record,and find no basis for reversingthe findings.SThejudge,inadvertently failed to include in his notice a provisionordering the Respondent to remove from its files any reference to the un-lawful denial of wage increases to August Mackey, J. C. Ragas, andMervin Riley and to its discharge of Riley and to notify them that thishas been done.We shall therefore issue a new notice to employees whichincludes this provision.Member Johansen does not adopt the judge's characterization' of theBoard's decisions inDr.PhillipMegdal,D.D.S., Inc.,267 NLRB 82(1983), andGarrett Flexible Products,270 NLRB 1167 (1984).391CERTIFICATION OFREPRESENTATIVEIT Is CERTIFIED that a majorityof the valid bal-lots have been castforOil,Chemical& AtomicWorkers International Union anditsLocal 4-447,and it is the exclusive collective-bargaining repre-sentative of the employees in the following,appro-priate unit:All productionand maintenance employees in-cludingmeter readers/servicemen,measure-ment technicians,welders, construction andrepair crewmen and warehouse employees em-ployed by the Employerat its Homeplace andJonesboro,Louisiana facilities;excluding allother employees,officeclericalemployees,guards and supervisors as definedin the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER'OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten you that you have beendenied a pay increase because of your union andprotected activities.WE WILL NOT tell you that you will not receivea wage increasebecause you and the Labor Boardhave sued the Company.WE WILL NOT deny you pay' increases becauseyou engage in union activities, or give testimony,or engage in other concerted activities protectedunder the National Labor Relations Act.WE WILL NOT discharge you because youengageinunion activities,give testimony, orengage inother concerted activities protectedunder the National Labor Relations Act.WE WILL NOT inanylike ' or related mannerinterferewith, restrain, or coerce you in the exer-283 NLRB No. 62 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer immediate and full reinstatementtoMervin Riley to his former position or, if thatposition no longer exists, to a substantially equiva-lent position without prejudice to his seniority orother rights and privileges.WE WILL make August Mackey, J. C. Ragas,and Mervin Riley whole for any loss or earningsthey may have suffered by reason of our discrimi-nation against them with interest.WE WILL notify August Mackey, J. C. Ragas,and Mervin Riley that we have removed from ourfiles any references to their failure to receive wageincreases and to Riley's discharge.WE WILL notify them in writing that this hasbeen done and that evidence of our unlawful ac-tionswill not be used as a basis for future person-nel action against any of these employees.DELTA GAS, INC., A SUBSIDIARY OFLOUISIANAENERGY & DEVELOP-MENT CORPORATIONClement J. Kennington, Esq.,for the General Counsel.James E. Bergerson,ofMarrero,Louisiana, for theUnion.Frederick S.Kullman, Esq., Sidney F. Lewis Esq.,andLogan L. Loomis, Esq.,of New Orleans, Louisiana, forthe Employer.DECISIONSTATEMENT OF THE CASEJ.. PAROEN ROBERTSON, Administrative Law Judge.This case was heard in New Orleans, Louisiana, on 17and 18 March and 9, 10, and 11 April 1986. The chargeinCase 15-CA-9809 was filed by Oil, Chemical &Atomic Workers International Union and its Local 4-447on 22 October 1985 and amended on 27 and 29 Novem-ber 1985. In its answer and through stipulation at thehearing,Respondent admitted that at material times ithas been an employer, incorporated in Louisiana, with afacility located at Homeplace, Louisiana, where it is en-gaged in the business of transporting and distributing nat-ural gas; and, during a representative 12-month period, itderived gross revenues in excess of $250,000 and pur-chased natural gas through its interstate system, fromoutside the State of Louisiana, valued in excess of$50,000; and that itis anemployer within the meaning ofSection 2(2), engaged in commerce within the meaningof Section 2(6) and (7) of the National Labor RelationsAct (Act). Respondent also admitted that the ChargingParty (Union) is a labor organization within themeaningof Section 2(5) of the Act.In its answer Respondent alleged that it has beendenied due process by the General Counsel serving Re-spondent ,with amended charges on and 3 days after theday Respondent received the complaint. No evidencewas offered at the hearing to further support Respond-ent's allegation that it was denied due process. I find, onthe basis of the information before me, that Respondentwas not denied due process.Respondent also admitted the complaint allegation thatEd Daigle, vice president of engineering and operations,and Lawrence Williams, distribution supervisor, are su-pervisors of Respondent within themeaningof Section2(11) of the Act. Respondent denied that Daigle andWilliams are its agents. On the basis of the entire recordand the provisions of Section 2(13) of the Act, I find thatboth Daigle and Williams were agents of Respondent atallmaterial times. Daigle, who has his office in New Or-leans, isone of Respondent's supervisors with overall au-thority over its Homeplace operations.Williams is theon-board supervisor at Homeplace with supervisory au-thority over a majority of the Homeplace work force.Both Daigle and Williams supervise other lower-level su-pervisors.The complaint, as amended at the hearing, alleged andRespondent denied that Respondent violated Section8(a)(1) by threatening employees that they had not re-ceived a wage increase because of their union and pro-tected concerted activities; by threatening an employeethat it had terminated another employee because ; of hisunion and/or protected concerted activities; and by tell-ing its employees that they would not receive a wage in-crease because of the pending unfair labor practicecharges in Case 15-CA-9809; and that Respondent vio-lated Section 8(a)(1), (3), and (4) by refusing to grantwage increases to employees August Mackey, J. C.Ragas,and Mervin Riley since 1 October 1985; and bydischarging Mervin Riley on 17 October 1985 because ofthe employees' union activities and/or protected concert-ed activities and/or because of the employees' testimonyin a prior unfair labor practice hearing.Additionally in accord with proceedings in Case 15-RC-7190,at issueare six challenged ballots and mattersregarding the Employer's (Respondent) objections toconduct affecting the results of an NLRB election con-ducted on 19 and 20 September 1985. The bargainingunit set forth in the Decision and Direction of Election isas follows:All production and maintenance employees includ-ing meter readers/servicemen, measurement techni-cians,welders, construction and repair crewmenand warehouse and employees employed by theEmployer at its Homeplace and Jonesboro, Louisi-ana facilities; excluding all other employees, officeclerical employees, guards and supervisors as de-fined in the Act.The tally ofballots shows 13 votes were cast for theUnion(ChargingParty), 9 voteswere cast against theUnion,and there were 6 challenged ballots.The chal-lenged ballots are sufficient in number to affect the resultof the election.Those challenges were to the ballots ofGerald Ragas,August Mackey,J.C.Ragas,TimothyWilliams, Sam Cooper,and Steve Lehew.The objectionsto beconsidered herein relate to theRespondent'sObjections2,4,and 5 "insofar as theyrelate to the facts and surrounding circumstances of the DELTA GAS393alleged threats directed against employee Douglas Dineton or about 2 August 1985." (See G.C. Exhs. 1(X) and1(z)).'Case 15-RC-7190The Challenged Ballots1.Respondent, the Employer, challenged the ballots ofGeraldRagas,August Mackey, and J. C. Ragas allegingthat each of those three is a supervisor.Gerald Ragas:Gerald Ragas testified that since March1985 he has been over the construction crew which in-cluded employees ShaffnerWilliams,DouglasDinet,Patrick Dinet, Errol Turner, Dwight Bartholomew, andMervin Riley. WhenRagas assumedhis position over theconstruction crew he was told by Superintendent Law-renceWilliams2 that he had authority to "suspend em-ployees."Ragas receives daily orders from LawrenceWilliams and it isRagas'responsibility to see that theconstructioncrew satisfactorilyperformsWilliams'orders.Ragas admitted that he once directed employeePatrickWilliams to either do a specific job or "the nexttime go home." In an earlier unfair ' labor practice pro-ceeding, Case 15-CA-9709, Gerald Ragas admitted thatLawrence Williams told him that he was promoted to su-pervisor (see G.C. Exh. 15).The Unionarguesthat Ragas never exercised his au-thority to suspend employees and that Respondent's posi-tion is not supported by documentation in its files. TheUnion also argued that neither Gerald Ragas nor theconstruction crew viewed Ragas as the boss. Concerningthe Union's first point, while Ragas has never suspendedanyone, he has threatened use of that authority as evi-denced by his testimony regarding PatrickWillimas.Concerning documentation, although some employersmaintain office files documenting all promotion, especial-ly promotions to supervisory positions, the Act does notrequire such documentation. A person may be a supervi-sor even though there is no documentation supportinghis promotion. Finally, concerning how the crew viewsRagas, I note that one of General Counsel's witnesses,Dwight Bartholomew, a member of the constructioncrew, testified that both Lawrence Williams and GeraldRagas supervise his crew. Even though Bartholomew'stestimony was conclusionary, it does tend to undermineiOver objection by'the General Counsel, Respondent also introducedevidencewhich it alleged to be objectionable from employee SteveLebew regarding alleged comments by employee Errol Turner at a"shrimp boil or barbecue"sometime in July 1985 I have reviewed theentire record and I find that Lehew's testimony in that regard is outsidethe scope of the Board's Order directing a hearing on Respondent's ob-jections. The Board's Order specifically reversed the Regional Director'sSupplemental Decision and Order regarding "Employer's Objections 2, 4,and 5 insofar as they relate to the facts and surrounding circumstances ofthe alleged threats directed against employee Douglas Dmet on or about2 August 1985."The testimony at issue clearly involves employees, a date, and a placeother than those involved in the incident specified in the Board Order.Therefore I shall not consider that testimony in my determination regard-ing the objections.2 In the complaint as noted above Lawrence Williams is designated su-pervisor.However, at various places in the record and on occasion inthis decision,Williams is referred to as the superintendent.theUnion's contention that the crew did not considerRagas as their boss.Lawrence Williams testified regarding Gerald Ragas'promotion:I told him I needed him, I want to give him apromotion to be supervisor over construction andmaintenance,and what his duties was, you know,what his dutywas as a supervisor.Iwould handhim-give him the work down, he pass it to thecrew. He see that the crew do the work. If thecrew didn't do the work, then he reported back tome. And I also give him the authority to get outthere, if somebody won't do what he want them todo, bring them to me or either suspend them for Xamount of days, as many days as he wanted to. Igive him that authority. And he accepted that.Finally, I note that all counsel stipulated that GeraldRagas is a supervisor (see Tr. 323).The evidence shows that Ragas directed work of theconstruction crew, possessed the authority to suspendemployees, and threatened to suspend an employee. Ifind that he qualifies under the definition of supervisorstated in Section 2(11) of the Act.Big Rivers ElectricCorp.,266 NLRB 380 (1983);Spring Valley Farms, 272NLRB 1323 (1984).Therefore, I recommend that the challenge to theballot of Gerald Ragas be sustained.AugustMackey:August Mackey testified that he hasworked for Respondent for about 18 years. Mackey'semployee data sheet shows that he was hired on 4 De-cember 1967 and that since 1 November 1980 Mackeyhas held the position of "chief service man & plant oper-ator."Mackey testified that he installs and disconnects gasmeters, lights pilot lights, and "things like that." Accord-ing to Mackey he and one other employee, servicemanhelper Patrick Dinet, make up his crew. Mackey testifiedthatwhen requested to help by another employee, in-cluding Claudia Phillips,Mackey would help that em-ployee.According to Mackey, on two occasions, once byLawrenceWilliams and on another occasion by EdDaigle and Lawrence Williams, he was told that "ifsomebody do something wrong I can give them a fewdays off, but I couldn't fire them." Mackey recalled thatthe first of those two occasions occurred after the repre-sentation hearing and prior to the election in Case 15-RC-7190. In a pretrial affidavit given the RegionalOffice,Mackey testified:Williams told me for the first time after the firstNLRB hearing in this matter that I am a supervisor,and I can discipline employees, but I can't hire orfire.That was the first I had heard of any such au-thority. I did not agree with his statement. Sincethenmy duties and responsibilities have notchanged.Mackey admittedthatVicePresidentEd Daigle toldhim: 394DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD"We just want to advise you of your powers." Sohe said, "August, you have the power to discipline.You don't have the power to fire, you don't havethe power to hire." And I said, "I didn't knownothing about these powers." He said, "You alwaysdid have." And that was that.they-did wrong he was supposed to check them out.If the meter readers do something that need to betalked about, he talked to me. If they dosomethingthat offended him, he had, you know, offended himconcerning the job, he had a right to suspend themalso.Mackey testified he has never actually disciplined anemployee.According to Mackey he doesnot assignwork to employees. Mackey said that he getshis assign-ments on awork' order from the office eachmorning.Claudia Phillips, a meter reader, testified that on occa-sion"when we finishedreadingmeters"she performsother duties including helping August Mackey "do serv-icework."When asked if she had a supervisor she re-ported to, Phillips answered "August."Under cross-examinationby Respondent'scounsel,Claudia Phillips testified:Q. Has [Lawrence Williams] ever told you thatAugust does not have the authority to suspend you?A. Yes.Q. When did he tell you that?-A. A very longtime ago.When-I can't exactlysay.When I was first hired.But it was just-duringaround thattimehe did tell me that.Q. This would be around the end of 1981?A. Oh, no.Q. Well, I thought that's when you were hired, iswhat I-A. Yes, I was hiredin "81,but it was-I washired in November.0. 1981?A. Yes,I guessitwas 81, and maybe, say maybe'83; '84.August is, you know, he's horrible some-times.Q And you were worried about what he coulddo to your job?A.Well, he-they used to get a kick out ofmaking mecry, and they just wouldtease me andstuff. I always used to go to Lawrence, but he toldme don't ever worry about August because he can'tfireme or give me no time off or nothing like that.Lawrence Williams testified that August Mackey wasalready supervisor over service and meter reading, whenWilliams became superintendent about 5 years ago. Wil-liamsrecalledexplainingAugustMackey's duties toMackey about 3 years ago:A.Well, like I say,Iwas-Iwas being-youknow, I had been superintendent for about twoyears.Okay,Iwas learninga lot of things that Ididn't know about, and I didn't have time-youknow, because he was already supervisor. I didn'thave a chance to talk to himbecause I was in alearning process. Okay, after I caught on to what Ineeded to know, then me and him sat down andtalked about it, and I told him what I would likehim as a supervisor, and what was his duties.Q. And what did you tell him?A. I told him he was in charge of the meter read-ers and the service work. The meters readers, ifWilliams testified that he, along with Ed Daigle, metwith Mackey during the representation proceeding be-causeMackey was "always telling [Williams] that he'snot a supervisor."Ed Daigle recalled from his records that he discussedMackey's dutieswith Mackey on 24 October 1985, Ac-cording to Daigle:Q. And who attended this meeting?A. It was Lawrence Williams, August. Mackeyand myself.Q. And what was said at thismeeting?A. I started the meeting by explaining to Augustthat Lawrence had asked me to come down, thatthere seemed to be some question about what hisjob title and responsibilities were. I explained to himat that time, "August, you are, as you, always havebeen,you are the supervisor for customer service.Your responsibilities are to direct the work of themeter readers and the servicemen, that you havethe right to discipline those people, if they shoulddo anything that you feel like they ought to be senthome for, you have the authority to send themhome right there on the spot." It was pretty shortand sweet, and that was the gist of it.Q. What did he say, if anything?A. He responded to me with a big smile and said,"Okay, I just wanted to know how it was," andthat was the entire subject of the meeting.Q.Were these responsibilities you've just de-scribed, were these new responsibilities?A. No, they were not.Q.Were they the responsibilities that he had asfar as you were concerned ever since you had beenwith Delta Gas?-A. Since-since he was promoted to his positionand since before my time at Delta Gas.Conclusions:The testimony of Phillips, Mackey, Law-renceWilliams, and Daigle, all indicate that AugustMackey has exercised authority over both the meterreading crew and the service crew for a number ofyears. I am convinced through examination of the entirerecord, that Mackey's duties have not changed since hislast promotion on 1 November 1980. The record -showsthat he is responsible for the work of five employees in-cluding service employees and meter readers. Moreover,as admitted by Mackey, he has been instructed on two ormore occasions that he has the authority to disciplineemployees including the authority to send an employeehome.Additionally,Mackey testified in a pretrial affida-vit that he was told by Lawrence Williams that he is asupervisor.As in the case of GeraldRagas,the recordshows that Mackey is a supervisor as defined in Section DELTA GAS3952(11) of the Act. I recommend that the challenge toMackey's ballot be sustained..J.C.Ragas:Ed Daigle testified that J. C. Ragas cur-rently holds the nonsupervisory positionof measurementtechnician. According to Daigle and recordsin the files,from 1 October 1984 until 10 October 1985 J. C. Ragaswas a senior measurement technician. Daigle testifiedthat during that period, J. C. Ragas had "the authority todiscipline or suspend on the spot as the other two super-visors (Gerald Ragas and August Mackey)." Daigle testi-fied that before 25 June 1985 J. C. Ragas directed thework of employee A. J. Duplessis, and after Duplessismoved out of the measurement section, various employ-ees from the construction crew were assigned as J. C.Ragas' helper. On 10 October 1985Ragas wasdisplacedand demoted from seniormeasurementtechnician tomeasurement technician. Currently, Jim Barron holds theseniormeasurement technician position.However, EdDaigle admitted that although he was the one that ap-pointed J. C. Ragas to the position of seniormeasure-ment technician, he did not tell Ragas of his supervisoryauthority and, to his knowledge, no other supervisor ex-plained to Ragas that Ragas was a supervisor.A. J. Duplessis testified regarding his former positionof meter technicianassistantand his understanding of theauthority of J. C. Ragas:Ragas tested meters pursuant to a schedule preparedby his supervisor Bobby Cure. As to his alleged supervi-sory authority J. C. Ragas testified:Q. As a measurement technician, do you haveany authority to discipline employees?A. No, I don't.Q. Do you have any authority to reprimand em-ployees?A. No, I don't.Q. To send them home?A. No.Q. Who has that authority?A. Ed Daigle, I imagine or Robert Cure, I don'tthink he could discipline anybody, which--well, hedid tell me, yeah, he could have disciplined me orsent me home,Robert Cure.Q. How about Mr. Baron, does he haveanyofthat authority now?A. No, he never told me.Q. Who gives you your work orders?A. I get them from Jimmy Baron.Q. And before Mr. Baron?A. I used to get them from Robert Cure.Ragas testified that only one employee worked underhis direction:Q. So J. C. was there to help, train you?A. Right, J. C. was moreor -less training me inthis line of work.Q. Did he have any authority to suspend you?A. No.Q. Who had that authority?A. Bobby Cureor Mr.Ed Daigle.Q. Did he have any authority to reprimand you?A. No. Not to my knowledge, he didn't. Neverdid.Q. Who was responsible for giving you your jobassignments?A. Bobby Cure would make-well, the schedulewould come from New Orleans office. We had aschedule to go by. It would come from the NewOrleans office, and Bobby wouldmake sure that itwas being run by this schedule, or he would assignus jobs or change ourpositions, the jobs if we haveto. If he had to change us from the schedule, wellhe'll change us, he'll tell us. He would tell J. C. andJ.C. would say we had to do this, so we'd get itdone.J.C. Ragas testified thatuntil11October 1985 heworked under the supervision of Bobby Cure.Ragas de-scribed his job as seniormeasurement technician:A. I test gas flow meters, change charts,samplegas, fight meters in-Q. I'm sorry, I couldn't hear you.A. Fight meters in, take specificgravities of gas,inspect orificeplates.Q. Is that orifice plates?A. Orifice plates, yes.Q. And do have anybody now working with youas a helper?A. No, I don't.Q.When was the last time you've had a helperworking for you?A. The last helper I had was A. J. Duplessis.Q. And when was that?A. Up until June, the last part of June when theytook him out of measurement and put him back inthe crew.Q. Doing what?A. I think he went back in the gang as a shovel-man or whatever.Q. Shovelman, are you talking about a commonlaborer?A. Yes, sir.Q. Is there any-the type of work you do, is thatanywhere related to that at all?A. No, sir, it's different.Q. Do you work with a shovel?A. No.Q. Do you have any authority to give out workassignments at all?A. No.On cross-examination Ragas testified:Q. And at thattime,the beginning of last year,you had A.J.Duplessis also working in measure-ment,correct?A. Yes.Q. Andat that time were you not keeping A. J.'stime sheets for him?A. You mean keeping his time sheets? 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ. Yes,A. Yes, sir.Q. Keeping his time sheets, all right. And weren'tyou training him on what ,work to do out at themeters?-A. I was moreor less traininghim, yeah.Q.More or less? Weren't you the one traininghim?A. Well, Iwas traininghim when he was work-ing with me.He wasn'tworking all the time withme.Q. Becausesometimeshe would work on somemeters and you would work on others?A. We'd go opposite ways.Q. He did not know how, for example, to cali-brate meters, did he?A. No, he never got into it.Q.You were supposed to be training him onthat?A. No, he wasn't there long enough.Q. If he had stayed there you were the one whowould train him on how to calibratea meter?A. Yes.Q. And you were the one who trained him onhow to change charts?A. No. 'Q. You didn't train him on anything, is that yourtestimony here today?A. I never trained him on changing charts, no.Q. What did you train him on?A. I taught him how to catch a sample, how torun a gravity, how to get a dew point, how tochange an orifice plate.Conclusions:Unlike GeraldRagasand August Mackey,J.C. Ragas was never told that he possessed any super-visory authority. The record proved that J. C. Ragasregularlyengaged inroutine dutiesas a measurementtechnician.He did not exercise independent judgmentbut followed the directions of his immediate supervisorBob Cure. Cure had overall supervision of some five em--ployees. After June 1985 J. C. Ragas worked without theassistanceof a regular helper. As to his helper, therecord showed that neither Ragas nor the helper under-stood that Ragas had any supervisory authority. Ragasnever directed more than one employee, his helper, andthe helper looked toRagas' supervisor, Bob Cure, for allsupervisory directions. I found that the record showsthat J. C. Ragas was not a supervisor during materialtimes.I recommend that the challenge to his ballot beoverruled.2.The Union challenged the ballot of Timothy Wil-liams,Sam Cooper, and Steven Lehew.Timothy Williams:Timothy Williams is a son of Home-place superintendent Lawrence Williams. Lawrence Wil-liams testified that he hired Timothy Williams after con--suiting with Ed Daigle. Lawrence Williams testified:A. Okay. Tim is my son. Tim was going to col-lege.Tim hadn't worked in 21 years, and Tim-itwas a opportunity for him to get a job, and I hadneeded the money, because like I say, I had threeother children in college, and that was a way for tohelp Tim out, and that's why I asked Mr. Daigle tohelp me out and help him out, and so' that's why Igive him ajob. And so far as Tim working for me,Tim was a-it was working, relationship. It wasn't afather and sondeal. Itreated him just like I treatmy other employees.According to Lawrence Williams, Timothy Williamswas a full-time employee that received "no specialfavors." However, according to Lawrence Williams bothhe and Ed Daigle knew that Timothy- Williams plannedto quit his job and return to college in-January 1986.3 Inthat -regard Lawrence Williams testified:Q. And you hired your son,'Tim Williams so thathe could earn some money to go to college, didn'tyou?A. Yeah.Q. At the time you hired your son you knew hewas goingback to college.A. Yeah, I knew he, was going back.-Q. So Mr. Daigle was well aware of the factwhen you hired Tim that he was only going to bethere for the-summer?A. Yeah.Q. And that he was going back to work in Janu-ary [sic]?A. Yeah.Q. That was understood between you and Mr.Daigle and Timothy, wasn't it?A. Yeah.Q. And in fact Tim left and went back to school,didn't he?A. That's right.Q. As scheduled?A. That's right. I told you why I hired him.LawrenceWilliams testified that TimothyWilliamscould not return to college until January 1986 and thatTimothy planned to resign at that time.The record contains Timothy Williams application foremployment. That application shows a date of 6/18/85.At the bottom of the first page of the application Timo-thyWilliams wrote: "I plan to continue my studies andbecome a Psychologist."In the upper right-hand corner of Timothy Williams'application for employment the following notation ap-pears: "hired temp. working 6 mos. only."Respondent's "Employee Data Sheet" on TimothyWilliams is also in the record. That document shows thatTimothyWilliamswas hired on 8 August 1985 as a"Temporary Construction Worker" at the rate of $5.50per hour. According to the testimony of Lawrence Wil-S Daigle denied that he was told Timothy William planned to return tocollege in January. I credit the testimony of Lawrence Williams overDaigle's denial.Williams' testimony is "fully supported by documents infile.Additionally, I was impressed with Williams' demeanor. LawrenceWilliams has continued to be employed as Respondent's superintendent.There is no reason why he should be less than truthful regarding the em-ployment of Timothy Williams Lawrence Williams' testimony illustrateda keen recollection of the events surrounding the hiring of Timothy Wil-liamsI am convinced that his recollection is good and that he testifiedtruthfully. DELTA GAS397liams,Timothy Williams worked until 17 January 1986,when he resigned to return to college,Conclusions:It is obvious from Respondent's recordsand the credited testimony that Timothy Williams neverplanned to become a permanent employee. MoreoverRespondent was fully aware of Timothy Williams' plansto return to school in January 1986.Jurisprudence has established that temporary employ-ees, like Timothy Williams, do not share sufficient com-munity of interest with permanent unit employees to jus-tify theirinclusion in the bargainingunit.Comet Corp.,261NLRB 14141, 1438 (1982). Timothy Williams washired for a definite, limited period as shown on docu-ments in his personnel file and he neither expressed adesire nor had a basis to consider that he would be re-tained or later recalled.Meier & Frank Co.,272 NLRB464 (1984). I find that Timothy Williams was a tempo-rary employee and I recommend that the challenge tohis ballot besustained.Sam Cooper:Sam Cooper was hired by Respondent on10 August 1985 at a pay rate of $9 per hour.4 Respond-ent's employee data sheet on Cooper contains a blankspace under the column"position."Cooper testified,"I'm self-employed and I also am em-ployed by Delta Gas." Concerning his job classificationwith Respondent, Cooper testified:Q. Sam, at the time you were hired what was thejob classification you were hired into?A. I guess I'm not sure, I think it was MeterTechnician.Q. Meter Technician?A. I'm not-I don't, I'm not sure what it was.Cooper operates a lease service checking oil and gaswells on a "subcontract"basisfor companies not associ-atedwithRespondent,includingApache Corporationand Sowell Oil and Gas. Concerning the amount of timeCooper works for Respondent each week, he testified:"It's usually about 20 hours, when I'm not too busy tohelp."Cooper testified that when he is too busy with hislease service, he is unable to work for Respondent. Ac-cording to Cooper, his personal business takes "prefer-ence" over his work forRespondent.Cooper worked ona - normal schedule for Respondent,"unless somethingcame up that I had an emergency." Then he could notreport for work with the Respondent.Cooper testified that his weekly schedule at Respond-ent has varied and the hours per day have fluctuated.Cooper recalled that he wouldsometimesreceive aphone call from Respondent, on the day before Respond-ent planned to change its charts and if his other workpermitted he would report to Respondent to changecharts on that day. As an example, Cooper testified re-garding his most recent work. On the week of his testi-mony, March 17 through 21, Cooper was not scheduledto work for Respondent. On each of the 2 weeks before,Cooper had been scheduled to work for Respondent oneach Thursday, but because he got "tied up" with hisother business he did not work for Respondent on eitherof those weeks. Therefore, at the time of the hearing,Cooper had not worked for Respondent during any ofthe 3 weeks including the week of the hearing.5Conclusions:The record, shows that Sam Cooper is acasual employee who works on a sporadic, irregularbasis,at his convenience and that his primary occupationishis leaseservice. I find that the circumstances of hisemployment are sufficient to sever any community of in-terest he may have had with the Respondent's regularunit employees.Mariposa Press,273 NLRB 528, 530 fn.12 (1984).Steve Lehew:Steve Lehew was hired by Respondenton 18 July 1985 and he started work on 22 July 1985 as apipeline technician at $9 per hour. Lehew reported toBob Cure and worked at Respondent's Homeplace facility.On 1 October 1985 Lehew transferred to Respondent'sNew Orleans office where his current position is "GasControl."Concerning his employment out of Home-place, from 22 July to 30 September 1985, Lehew testi-fied that he did not work with any bargaining unit em-ployees.InsteadLehew performed inspection of thework of an independent contractor in the construction ofa 12-inch pipeline connecting Texas Gas Meter Station toRespondent's existing station. Lehew described his job:A. I was just inspecting to make sure that whenMontero was building the pipe line they,built it toour specifications, that there was no faults in theway they wrapped the pipe, protected the pipe, orinspected it. There's a-I was there as a backup.In a pretrial affidavit Lehew testified that he had nowork contact withanybargaining unit employees. At thehearing Lehew changed his testimony to reflect that heoccasionally had contact with unit employees, maybeonce or twice a week when he carried supplies or otherneeded items to one of the crews.Lehew holds an AS. degreein petroleum engineering.Conclusions:The Union argues that Lehew should beexcluded because he is a technician and has no communi-ty of interest with other unit employees.It is true that Lehew holds a 2-year degree in petrole-um engineering.However his job duties during theperiod before his transfer to New Orleans show that hedid not engage in technical activities to a greater extentthan several admitted unit employees.Concerning community of interest, while Lehew hadlittle,or no job contacts with other unit employees, hedid share common benefits, central job location, and su-pervisionwith other unit employees.Moreover, ifLehew is excluded, the position he occupied will be ex-cluded from union representation because it would con-stitute a one-man unit.4Other starting employees have received wage'rateswhich variedfrom$3.25 per hour(in 1977)to $5.50'per hour(in 1984). Employees5Although the above example involved dates well after the election,Sam Cooper and Steve Lehew,(infra)were each hired in 198,5' at paythere was no showing that Respondent had changed Cooper's job sincerates of $9 per hour.the election 398DECISIONSOF THE NATIONALLABOR RELATIONS BOARDI am mindfulthat Lehew's current positionplaces himoutside the scope of the unit. However, at the time ofthe election he was working out of Homeplace. I findthat he should have been included in the unit at the timeof the election and therefore, I recommend that the chal-lenge to Lehew's ballot should be overruled.In view of the above findings I recommend that a re-vised tally ofballots issueshowing two challenge ballots,a number of insufficient to affect the electionresults.The ObjectionsThe Board, on 14 January 1986, directed considerationof the "employer's objections 2, 4, and 5 insofar as theyrelate to the facts and surrounding circumstances of thealleged threats directed against employee Douglas Dineton or about 2 August 1985."Douglas Dinet testified about his conversation withemployee Mervin Riley on 2 August 1985:Q. Can you tell us as best you can rememberwhat exchange if any did you and Mickey Rileyhave on that' afternoon?A. About back pay.Q. About what?A. About back pay.Q. Can you tell us exactly what words was ex-changed, -as best you can remember?A. Let's seehe asked me if-he asked me if Iwasn't no back pay [sic], I told him I didn't want tohave nothing to do- with back pay.Q. And was this back pay in reference to what,do you know?A. No, I don't.Q. Was it involving Union activity?A. No.Q. Was it a lawsuit?A. I guess it was, I don't know.Q. Did you sign a lawsuit against Delta Gas?A. No, I didn't sign no lawsuit.Q.Was thatconversationyou and Mickey had,didMickey threaten you about joining the Union?A. No, he didn't threaten me about joining noUnion.Q. Did Mickeythreatento fight with you thatevening?A.No, he argued with me, butI told him Iwasn't even going that route,Q. And the route was filing a lawsuit?A. Nope.Q.What was it about?A. About back pay and going to see a lawyerand getting some money about my back pay orsomething like that, and I told him I wasn't goingthat way, I didn't want to have nothing to do withthat.Q. Okay. Who was the lawyer involved, do youknow?A. Mr. Defley.Q. Joe Defley?A. Yes, sir.Q. And you didn't want to get involved withthat?A. That's right.Q. And at any time on that afternoon did any-body have to hold Mickey Riley back from attack-ing you?A. No, not as I know of.Q. Did Mickey invite you outside to beat you up?A. No, sir.Q. Did Mickey in any way threaten and do youanyphysical harm?A. No.-Q. Didat any timedid Mickey talk to you aboutjoining theUnion or participating in Union activi-ties?A. No.Mervin Riley denied that he ever spoke to DouglasDinet about the Union. Riley testified about a 2 August1985 conversation he had with Dinet:A. Okay, it was around knocking off time, and aguy by the name of Tim-Tim Young, who wasbeing introduced to us. He was a new guy they justhad hired to work in the measurement department.And-let's see, we was talking,and Doug was talk-ing,Doug was saying he needed some money forhis trailer. So I walked over to Doug, and I toldDoug, I said, "You see, if you come with us on thelawsuit you'll have money for your trailer." AndDoug started telling me he didn't want to hear thatshit.And I told him-and then he kind of got meangry, because I was trying to show him a pointwhere he ' was right-where I was right and he waswrong. And earlier that day there was some allega-tions going around talking about tests for this andtests for that, reading this, and reading that. And soIwas telling Doug that the Company was bringingall these guys in here to take his job. And so hedidn't like the idea I was telling him that, and so westarted talking, and we started arguing, and I toldhim if he wanted to come in on the lawsuit hewould have this money. He said he didn't want tohear that shit. And that's, why I'm in trouble now,and I'm going to lose my job over this lawsuit shit.Q.Who was going to lose their job over the law-suit?A. I was going to lose my job.Q. He was telling you that you - were going tolose your job?A. Lose my job over that lawsuit shit. "That'swhy you' all going to lose you all's job, over thatlawsuit shit." And I was trying to tell him that wewasn't goingto lose our job because what we wasdoing wasright, and what they owed us wouldbelong to us.We wasn't doing nothing illegalagainst the Company.And so we had a few words; and so I told him, Isaid, "Go ahead and be a dummy." And he said hisold man, he's knows what they doing-and stuff likethat. So I said, "Well, I'm not going to help you, goahead and be a dummy allyour-you know-life."And so he didn't like the idea I was talking to him DELTA GAS399about it,and so we started-arguing and raising ourvoices, and that was it.Q. Did thisdiscussion have anything to do withUnion activities?A. No.Q.Was the' Unionever discussed in that discus-Sion?A. No.Q. Was the word "Union"ever mentioned?A. No.Claudia Phillips also testified about the 2 August con-versation between Dinet and Riley:A. Okay,itwas right about-itwas right beforetime for us-it right before it was time for us to gohome, and something-itstarted off,Mickey wastellingDouglas about going up to Joe Defley'soffice to sign a papers-to sign papers to join us inthe suit to get back pay,and Douglas was sayingthat he wasn't going up there to sign the paper andwe just said, "Well, you already signed one with us,so whydon't you want to go and sign another one,sign this one with the lawyer and get some moneyback, because you have more to lose-you havemore money to get back than us because you'vebeen here longer than what we have?" And Doug-las kept-you know,you couldn'tmake Douglasunderstand,you know, that it was for his benefit.And Mickeycalled him Stupid and stuff like that,and Douglas you know,he said some stuff back andthat was it.Mickey leftand Douglas punched hisclock and he left.Finally,, SteveLehew was called by Respondent.Lehew presented a different version of the 2 August inci-dent:A. Bob Cure walked out with Tim Young, whowas hired as a metering technician,to assist J. C.Ragas in his metering calibrations and checking onmeter stations. Bob Cure introduced Tim Young toJ.C. Ragas,and said,"L C:, this is Tim Young.He's going to be working for Delta Gas as meteringassistant.'He'll be working with'you." And they in-troduced themselves to each other, Tim Young andJ.C. J. C.asked him if he had ever done any meter-ingwork beforehand,and Tim said,"No, I justgraduated from Vocational-or' Votechschool, andmy first job."And at that point Mickey Riley ex-ploded,I' should say,and get real upset and said,"They've gone and hiredanother Votechstudent.We're not going to ever get anywhere,we'll neverbe anything."And he was cursing a lot and yelling,and then he turned to Douglas and said,"And you,you wanted to vote no for the Union.You'restupid.You're too stupid to get a job anywhereelse.Why do you want to vote no?" And Douglasjust said,"Leave me alone and don'tbother me."And hesaid,"We're never—going to get anywhere,we'll neverbe anything.You'rebeing stupid." Andthen at that point he kind of-he turned like he wasgoing to-not,hitDouglas,but just wanted to getcloser to him, and the rest of the crew membersseparatedthem. And Mickey continued to yell andmake alot of comments about the white crew beinghired and the black crew, and that the votes weretrying to be stacked against them, but then heturned to Douglasagain and said,"Let's step out-side.You're too stupid to do anything, let's stepoutside.And you're stupid `causeyou want to voteno."AndDouglas said"Leave me along[sic]."Mickey lunged at him, and some of the men justseparated them, said "Don't fight in here, don'tfight in here."Mickey said, "Let"s go out front.Let's go out front,let's get outof the warehouse,let's go out front." And Douglas just stood behindeverybody and wouldn't approach Mickey andwouldn't answer him or anything. Finally -after afew minutesMickey was mad and he -just, punchedout and left. Douglas waited around a few minutes,and then he punched out and he left,.Conclusions:Respondent argues that the testimony ofSteve Lehew should be credited over that of Riley,Dinet, and Phillips.6Respondent concedes in its brief that the record failedto show that Riley was an authorized spokesman for theUnion.Nevertheless,Respondentarguesthat 'SteveLehew's testimony reveals conduct by Riley which justi-fies sustainingitsobjections and setting aside the elec-tion.On 2 August 1985, both the so called wage and houror overtimesuit andthe unioncampaignwere activeissues among some,if not all, Respondent'sHomeplaceemployees. On 21 June 1985 some 12 employees includ-ingMervin Riley filedsuit againstRespondentclaimingthat they were being deprived of earned overtime pay.In a prior unfair labor practice hearing (Case 15-CA-9709),Mervin Riley was identified as one of three em-ployees that set up 'the meeting with the lawyer that re-sulted in the filing of the overtime suit. According to Re-spondent's vice president, Ed Daigle, ' only two Home-place employees did not joinas plaintiffsin that suit. Oneof those two employees was Douglas Dinet.Regardingthe union campaign, the Union filed the 15-RC-7190, petition on 11 July 1985. As of 2 August anelection date had not been set: In fact the representationcase hearingwas not held until 5 August.Respondentargues inits brief that the unioncampaignwas a hot topic on 2 August. However, in view of thestatus of the overtime suit and Douglas Dinet's failure toengage inthat suit, it appears more likely that any hostil-ity from Riley involved the suit rather than the Union.In that regard I am mindful that Merviha Riley is an al-6Respondent also pointed to testimonyby employeeJoseph Rhodes assupporting the testimonyof Steve Lehew.Rhodes testified regarding aconversation between himself and Douglas DinetinwhichDmnet toldhim `they hadthreatenedtowhip hisass if he didn'tgo along withthem I find thatRhodes testimonycontributesnothing to assist' m theresolutionof this credibilityissue.The comments,Dinet allegedly made toRhodes could just as well haveinvolvedthe wage andhour suit whichwas the focus of the 2August confrontationbetweenDinet and Rileyaccording to Riley, Dinet, and Phillips, asit could havebeen referring tothe union election. 400DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDleged 8(a)(3) discriminatee in this case. It would be inRiley's interest to show that he was deeply involved inunion activities.However, Riley testified that the onlyemployees that he talked to about the Union were A. J.Duplessis, Errol Turner, and the several white employ-ees hired by Respondent. Riley admitted that he told thewhite employees that he felt Respondent had hired themto "block the Union" because he 'felt there was notenough work otherwise to justify their employment.Steve Lehew is white. Riley said nothing about race inhis comments to the "white" -employees. The recorddoes not show when Riley talked to the white employeesnor does it show whether those employees were eligibleto vote.According to Riley he did not speak up in any of theantiunion meetingsheld by Respondent. However, Rileydid speak up about his pay. Riley admitted that he toldVice President Daigle that he should have received ahigher pay increase than the $36-a-month increase he didreceive in October 1984.I fmd thatI am unableto discredit the testimony ofDinet,Riley, and Phillips regarding the subject of theDinet-Riley confrontation on 2 August. I was especiallyimpressedwith Claudia Phillips' demeanor and her testi-mony regarding that incident.Additionally, I note that Phillips also testified in sup-port of Riley regarding his union activities. Phillips testi-fied that she did not hear Riley talk about the Union.I am convinced that Steve Lehew was mistaken in hisunderstanding of why Riley was upset with DouglasDinet on 2 August. Lehew started work for Respondenton 22 July, a month after the "overtime" suit was filed.Lehew was not one of the employees involved in thatsuit and there is, no showing that he was aware of thesuit.As shown above Lehew had little or no job contactwith other employees. Additionally, I note that of all thewitnessesregarding Riley and Dinet, no one recalled anyreferences to race other than Lehew. I do not believeLehew's testimony.In view of my findings, the credited evidence fails tosupport Respondent's contention in its objections. Specif-ically, the record fails to show that anything was said toemployee Douglas Dinet on 2, August 1985 regarding theUnion, the union election or Dinet's vote. Therefore, Irecommend that Respondent's objections be overruledand the election results certified.Case 15-CA-99801The 8(a)(1) allegations(1) On or about 1 November 1985 Respondent throughLawrence Williams threatened employees that they weredenied payraisesbecause of the Union or protected ac-tivities.August Mackey testified that on 1 November 1985, inthe warehouse, he and J. C. Ragas asked Lawrence Wil-liamswhy they had not receiveda raise.Raises had beengranted to some other employees in October 1985. Law-renceWilliams expressed surprise saying he had beentold some of the hourly men receiveda raise.Williamsthen asked Mackeyand Ragas,"You're sure you didn'tget one?" Then Williams said: "Well its a bottom line,because you participated in union activities, and yousued the company for back wages."J.C. Ragas recalled Lawrence Williams' response tohe and Mackey's inquiries about why they did not re-ceive raises in October 1985: "Well . . . you know, youall suing those people. . . . You figure people are goingto give you all a raise . . . and you all having union ac-tivities."On cross Ragas recalled that Lawrence Williams in-cluded a comment about the bottom line, saying "be-cause you all got those people in a law suit, the bottomline is your union activity."Lawrence Williams recalled that only August Mackeyasked why he had not received a raise. Williams said thathe replied to Mackey that he did not know why Mackeyhad not received a raise. Williams admitted saying, "Youknow as well as I know why you didn't get one, but Idon't know why."According to Williams, Mackey asked if it was be-cause of the Union and Williams replied, "I don't know,your guess is as good as mine."Conclusion:Both August Mackey and J. C. Ragas im-pressed me as truthful in their testimony about a 1 No-vember conversation with Lawrence Williams. On theother hand Lawrence Williams appeared equivocal in hisversion of that conversation especially in regard towhether J. C. Ragas was present. The testimony ofMackey and Ragas were similar although not so similaras to indicate collusion in preparing their testimony. I amconvinced that Williams told them that they had not re-ceived an October' raise because they had sued Respond-ent and because of the union activities. That commenthas the tendency to coerce and restrain employees inregard to protected rights and is violative of, Section8(a)(1).(2)On 17 October 1985, Respondent, through Law-renceWilliams, threatened that it had discharged an em-ployee because of his union and/or protected activities.J.C. Ragas testified to a conversation with Superin-tendent Lawrence Williams after Mervin Riley was dis-charged on 17 October 1985. Ragas placed the conversa-tion in Respondent's warehouse around 11 a.m. Ragascomplained to Williams that it was not right for Re-spondent to discharge Riley because Riley had an autoaccidentwhile he was off work. Williams told Ragas:"Well, John, you know when you're suing those people,and the bottom line is they fired the man for his unionactivities."Lawrence Williams denied talking to J. C. Ragas lateon the morning of 17 October and he denied tellingRagas that Respondent had fired Riley because of theUnion.Conclusion:Ifound above that Lawrence Williamsthreatened J. C. Ragas and August Mackey that they hadbeen denied a wage increase because of their involve-ment in suing Respondent and because of their union ac-tivities. In general I fmd J. C. Ragas- was a truthful wit-ness.However, his testimony about the 17 October con-versation with Lawrence' Williams is bothersome. I amespecially concerned with the similarity of Ragas' testi-mony about his 1 November and 17 October conversa- DELTA GAStionswithWilliams. Under cross-examination regardingthe 1 November 1985 conversation, Ragas recalled Wil-liams saying: "The reason why you all didn't get a raise.. , because you all got those people in a law suit, andthe bottom line is your union activity."The above testimony is similar to that of AugustMackey regarding the same incident. That is to be ex-pected if, as I believe, both Ragas and Mackey weretruthful on that occasion. However, it is difficult to be-lieve thatWilliams' 1November. comment would bealmost the same comment he made on 17 October 1985in regard to the discharge of Mervin Riley. That com-ment, as recalled by J. C. Ragas was: "Well, John, .. .you know when you're suing those people, and thebottom line is they fired the man for his union activities."Although J. C. Ragas gave several affidavits to theRegion, including one on 5 November, he did not testifyabout Lawrence Williams telling him the reasons forRiley's discharge, until 11March 1986. Ragas offered areasonable explanation of why the 17 October conversa-tion was not included in his 5 November affidavit. How-ever, due to the similarities between what he recalledLawrence Williams said on 1 November and what Law-renceWilliams said on 17 October, a strong possibilityexists that those conversations had become confused inRagas' mind when he testified in the 11 March 1986 affi-davit.Under those circumstances, I shall not creditRagas' version of the 17 October conversation because itwas not supported by any other evidence. LawrenceWilliams denied that the conversation took place.(3)On or about 4 March 1986 Respondent, throughEd Daigle, told employees they would not receive awage increase because of pending unfair labor practicecharges.August Mackey recalled a conversation involving EdDaigle, J. C. Ragas, Lawrence Williams, and himself inLawrenceWilliams' office on 4 March 1986. Daiglecame to Homeplace because Mackey and, Ragas hadasked Lawrence Williams for a pay raise. Williams saidhe could not grant a raise but he agreed to ask Daigle tocome and discuss their requests. According -to Mackey,Daigle told him and Ragas that Respondent cannot givethem a raise because "We, had sued the company for ...or rather him for an unfair labor practice." Daigle wenton, "You people have filed it. The Labor Board, theyfiled it."J.C. Ragas recalled the same conversation. Ragas alsorecalled thatDaigle told him and Mackey that theycould not receive a raise because they "filed a unfairlabor- practice charge against us."Daigle continuedsaying, "It would be up to the judge to decide whetherthey received a raise."According to Lawrence Williams' version of the 4March 1986 conversation,Daigle toldRagas andMackey that "he cannot talk about no raise at the timebecause everything was in court."Williams admitted that he did not recall all that wassaid between Daigle, Mackey, and J. C. Ragas.Daigle recalled the 4 March meeting. He testified thatMackey told him they would "like to talk to [him] aboutsome green." Daigle replied: "August, J can't talk to youabout that.We've already had our raises back in Octo-401her. This whole thing is a matter of Unfair Labor Prac-ticeAct now, and there is nothing I can discuss withyou.,,Daigle,Ragas,and Mackey agreed that they discussedthe possibility of a crawfish boil after concluding theirdiscussion regarding the pay raise request.Conclusion:Inoticed that three witnesses,Mackey,Ragas,and Lawrence Williams all, recalled that Daiglesaid something about a suit, court, or a judge, in theirrecollection of the 4 March conversation. According toDaigle he said nothing about court, instead Daigle re-called saying the raise question was a matter of "UnfairLabor Practice Act."As indicated above, I found August Mackey to be acredible witness. In this instance his testimony finds somesupport in the testimony of Superintendent LawrenceWilliams as well as in the testimony of J. C. Ragas.Therefore, I credit the, testimony of August Mackey.Mackey's testimony reveals that he and Ragas could notbe considered for a raise because they and the LaborBoard sued Respondent.It is perhaps understandable for an employer to explainthat it cannot grant increased benefits while the questionis tied up in court. However, that is not what Daigle toldMackey and Ragas. Daigle said they could not get araise because they (and the Labor Board) had sued Re-spondent. The so-called overtime or wage and hour suitand the instant unfair labor practice complaint, both con-stitute protected activities.As shown above almost allthe Homeplace employees joined in suing for overtimewages and, of course, charges and complaints under theNational Labor Relations Act are protected under theAct. Therefore, Daigle's comments constitute an 8(a)(1)violation regardless of which suit he was referencing inhis comments to Ragas and Mackey. (SeeNeo-Life Co. ofAmerica,273 NLRB 72 (1984).)The 8(a)(1), (3), and (4) allegations(1)Respondent has, since 1 October 1985, refused togrant pay increases to employees Mackey, J. C. Ragas,and Mervin Riley.In October 1985, employees of Respondent were con-sidered for a merit increase in pay. Out of some 24 unitemployees and two or more hourly paid supervisors atHomeplace, only four unit employees and one hourlypaid supervisor received merit increases in October 1985.The General Counsel contends that of those 20 employ-ees' that were denied wage increases, 3 were denied in-creases because of their union activities or because oftheir involvement in the overtime suit or because theygave testimony in prior unfair labor practice hearings.TheGeneralCounsel correctly points out thatMackey, J. C. Ragas, and Riley were prominent in dis-playing protective activities. All three wore union but-tons, J. C. Ragas permitted the Union to hold employeemeetings at his house, Ragas and Mackey spoke in favorof the Union at company meetings, and all three employ-ees testified against Respondent in a prior unfair labor° Several employees, out of the 20 that did not receive raises, weremehgible due to their having worked less than 1 year 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpractice hearing.Although Riley testified that he did notspeak in favor of the Union at company meetings, EdDaigle testified that he recalled Riley did speak in favorof the Union.Mackey,J.C. Ragas, and Riley were allplaintiffs in the overtime suit against Respondent. Duringthe unfair labor practice hearing inCase 15-CA-9707,Riley was identified as one of the three employees thatset up the initial meetingwith an attorney that led to theovertime suit.The evidence shows that on October 1985, for the firsttime,Gayland Simmons,president and chairman of theboard'of Respondent's parent company, granted wage in-creases on the basis of ratings on performance reviews.The performance reviews for Respondent'semployeeswere preparedby VicePresident Ed Daigle.Daigle tes-tified that when he prepared the performance reviews,he did not know what scores, would be required for anemployee to receive a wage increase.Simmons madethat determination on his own.Simmons decided that allemployees with more than 1-year seniority,that rated anoverall score from three to five, would receive an in-creasewith those rated from four to five receiving alarger increase than those'rated three to four. Thoserated below three received no -pay increases.The samesystem was used throughout all the affiliated companiesincluding Respondent.Daigle rated J. C. Ragas 2.52,August Mackey 2.31,and Mervin Riley 2.02.Of the eligible people,only em-ployees Claudia Phillips, Dwight Bartholomew, JosephRhodes,andDouglasDinet and hourly SupervisorGerald Ragas were rated 3 or over by Daigle. Thosefive received pay increases.The General Counsel does not argue that Respondentaltered its pay review procedure in order to illegally dis-criminate against its employees. The record shows thatGayland Simmons applied his three-and-over analysis toperformance reviews from all companiesof LEDCO, theparent company. Moreover,there was no showing thatany performance reviews were changed by Simmons.Therefore,itappears that my analysis should be limitedto a consideration of whether J. C. Ragas,Mackey, andRiley were discriminatorily denied a rating of three ormore because of their protective activities.Initially,in view of my findings above that AugustMackey is a supervisor,Imust find that all his union andconcerted activities are unprotected in view of Boardlaw (seeParker-Robb Chevrolet,262 NLRB 402 (1982)).Therefore, even though I shall consider Mackey in myanalysis to the extent his treatment may involve J. C.Ragas and Riley,I recommend that the 8(a)(1) and (3)allegations going to Mackey be dismissed.I shall consid-er whether Mackey was deprived of a wage increase be-cause of his testimony in prior NLRB proceedings (seeParker-Robb Chevrolet,supra).Mackey's prior testimonyin unfairlabor practice Case 15-CA-9709 was receivedin evidence.The record shows that Mackey'smaterialtestimony was limited to one company meeting'in which,according to the testimony,Ed Daigle said, "It lookedlikeA.J.was trying to bring the union in there, and hesaid if it come to that he won't have no union there, he'drun everybody off and hire a new crew.In view of the above evidence and especially in viewof the fact that-Mackey's testimony involved a disputedallegation-regarding Ed Daigle, the supervisor that pre-paredMackey'sperformance reviews,I shall considerthe evidence concerning the 8(a)(1) and (4) allegationsregarding August Mackey.Conclusions:The General Counsel argued that thereare a number of items which support a prima facie case.I have considered several items which I consider criticalincluding, (1) as shown above,on 1 November Superin-tendent Lawrence Williams admitted to Mackey and J.C. Ragas that they were denied raises because of theirunion activity and the overtime suit; (2) J. C. Ragas, andRiley ' were shown to have been heavily involved inunion and other protected activities;(3)Daigle did notconsult with on the site supervision before rating the Ho-meplace employees;(4) -Respondent'semployees inJonesboro,Louisiana,where there was no union activity,were both" granted raises;and ' (5) Daigle's alleged basisfor downgrading Mackey,-Ragas and Riley was not sup-ported by credible evidence.Lawrence Williams' 1 November commentsAs shown above I credited the testimony by AugustMackey and J. C. Ragas regarding comments by Law-renceWilliams on 1 November. Of the two, AugustMackey's testimony was more complete.According toMackey,Williams expressed surprise that Ragas andMackey had not received raises. Williams then said theyhad been denied raises because they sued Respondentand because of their union activities.Obviously,ifWilliams'comments are imputed to Re-spondent,the above evidence constitutes strong supportfor the General Counsel.However,in recent cases, theBoard has demonstrated a reluctance to routinely imputeknowledge of a supervisor to a respondent (seeDr. Phil-lipMegdal, D.D.S., Inc.,267 NLRB 82 (1983);GarrettFlexible Products,270 NLRB 1147, 1148 (1984)). Here,several factors indicate- Wuriams was not speaking fromactual knowledge of the basis for the wage increase deni-als.One such factor is Williams'expression of surprisethatMackey and Ragas .had not'received raises. If Wil-liams had known before that conversation that Mackeyand Ragas had been denied raises because of their pro-tected activities, it is unlikely that he would have beensurprised at their comments.Second, Lawrence Williamstestified that he was not consulted about the ratings.Third,Williams'comments and later suggestion thatMackey and Ragas talk to Daigle about pay raises, fur-ther supports the determination that Williams was neverprivy to the reasons for denying employees wage in-creases.Therefore,Iam convincedthatLawrenceWilliamswas only voicing his opinion in his l November conver-sation with Mackey and Ragas.While his comments con-stitute ' an 8(a)(1) violation,they should not be taken asshowing the true reason why Respondent denied wageincreases to Mackey and Ragas.s Only two Jonesboro employees had' the necessary seniority to qualifyfor consideration of a wage increase. DELTA GASMackey,Ragas,and Riley's ProtectedActivityAs shown above,with the possible exception of em-ployeeA. J. Duplessis,9J.C. Ragas and Mervin Rileywere the most prominent of the employees involved inunion and protected activities.Moreover,two of the employees that received pay in-creases,Dinet and Rhodes, were the only two eligiblehourly paid employees that did not join as plaintiffs inthe overtime suit against Respondent.Daigle did not consult with Lawrence WilliamsAccording to Respondent's letter of position to theRegion, Ed Daigle evaluated the Homeplace employeeswith the assistance of Lawrence Williams.10 However,LawrenceWilliams credibly testified that he was notconsulted and did not participate in the October 1985employee evaluations.Williams testified that in 1984 theusual practice involved his consulting with Daigle re-garding employee work performance:The evaluation-on-the-job performance, how theywas working with other people and different thingslike-like normal evaluation, that's what I usually tell[Daigle].Lawrence Williams' failure to participate in the eval-uations is significant because Ed Daigle was not sta-tioned in Homeplace. Daigle, whose office is in New Or-leans, is over employees in Houston and Bryan, Texas,Jonesboro and New Orleans, Louisiana, and various lo-cations throughout the States of Texas and Louisiana, inaddition to Homeplace. Daigle did not have an opportu-nity to routinely observe all the Homeplace employees.Daigle testified that he would visit Homeplaceper month probably two times a month for a periodof five or six hours. There could be months that Iwon't make it at all, there could be other monthswhen I'd be down there more often.Daigle stated that he usually spent his time in theoffice at Homeplace, but he testified that he did occa-sionally visit the jobsites: "Not often, oh, maybe everythird trip out I'll go to a particular jobsite if something'sgoing on."According to Daigle he never went to the jobsiteswith the meter readers.Therefore, it is apparent that Daigle only observedsome of the hourly Homeplace employees during theirwork. According to his, testimony he would go to a job-site every third trip. At the rate of two visits per monththat translates into Daigle seeing a few of the I-lomeplaceemployees at work every 6 weeks. Some of the employ-ees, e.g., the meter readers, were never observed work-ing by Daigle.The Jonesboro employees all received wages increases.The bargaining unit, employees were stationed at Home-9Duplessis was hired on 16 !January 1985 and lacked theseniority nec-essary towarrant consideration for anOctober 1985pay increase.10 J. C. Ragasworked under thesupervisionof Bob Cure rather thanLawrence Williams. Cure did not testify403place and Jonesboro, Louisiana. According to record tes-timony,Daigle rated all four employees at Jonesboro.Two of those employees had worked less than 1 yearand were ineligible for a raise. Of the two eligible em-ployees, both were rated three or above and received awage increase.Daigle rated J. C. Ragas, Riley, and Mackey low eventhough the low ratings were not supported by evidence.In the areas where J. C. Ragas, Mackey, and Riley re-ceived lowratings, there was a dearth of documentationsupporting specific actions or inactions by the employ-ees.Ed Daigle admitted that Respondenthas a generalpractice of documenting poor performance.Regarding J. C. Ragas, Daigle rated him 2 (one belowaverage) in five subcategories and 3 in six subcategories.Ragas was not rated above average (i.e., 4) in any sub-category,11 nor was Ragas rated excellent or poor (5 and1) in any subcategory. Although Daigle complained thatJ.C. Ragas was not seeing after meters as he should, wasnot keeping schedules as he should, and was absent with-out explanation,Daigle was unable to testify about asingle specificinstancewhere Ragas engaged in any ofthose shortcomings.Daigle admitted there were norecords showing the occurrence of any of those com-plaints.RegardingRagas'-below average rating undersafety consciousness,Daigle testified to two incidents,one when Ragas "blew some material into his eyes," andthe other when Ragas slipped on a ladder. The GeneralCounsel argues that J. C. Ragas was innocent in both in-stances.In the former, Ragas testified without contradic-tion, that a faulty gasket ruptured blowing, trashinto hiseye and in the latter,Ragas wascarrying tools up aladder when he slipped.Moreover, as to Daigle's contention thatRagas missedappointments, J. C. Ragas testified, again without con-flict, that some appointments were missed but those oc-currences resulted from conflictingassignmentsfrom hisSupervisor Bob Cure. Cure did: not testify.Daigle claimed that J. C. Ragas-failed to turn in cali-bration schedules on five occasions after 'Daigle specifi-cally requested the schedules. J. C. Ragas testified thatafter he made a schedule, that schedule was changed byDaigle and Bob Cure. Ragas then asked if Bob Curecould make the schedules because Ragas did not havethe authority to follow the schedule if he had conflictingassignments.According to Ragas, Daigle did not askabout the schedules after that incident. Again, Daigle ad-mitted that he had no records which supportedhis alle-gation and he did not rebut J. C. Ragas' testimony.Regarding acceptance of supervision, Daigle testifiedthat J. C. Ragas oftentimes circumvented Supervisor BobCure and talked directly with Daigle. When asked if thatwas not permitted, Daigle responded that on some occa-sionsRagas was permitted to deal directly with Daigle.11As noted below, Daigle also rated J.C. Ragas and other employeeson another form, the employee progress report, on thesamedates (8 Oc-tober1985,'in the case of Ragas)that he rated employees,on their per-formance review. On that form,after consultationwith J. C. Ragas,Daigle rated Ragas above average in six subcategories, excellent'(equiva-lent to 5 on the performance review)in two subcategories, average in sixsubcategories and below average(the equivalent'of 2 on the performancereview) in only 1 out of a total of 15 subcategories. 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDaigle was unable to furnish records supporting this alle-gation and Daigle was unable to recall specific incidentswhen Ragas had circumvented the chain of command.Ragas admitted talking with Daigle about once a week,but he testified, those conversations followed instructionsfrom Daigle to contact him'anytimeRagashad problems.'ConcerningMervin Riley, Daigle rated him 1 (twobelow average) in four subcategories, 2 in six subcategor-iesand ^ in two subcategories. Riley was not ratedabove a 3 in any subcategory:12 Daigle was asked aboutthe low performance review ratings given Riley. Con-cerning being deficient in his understanding of his job,Daigle testified that Riley "just never showed to me anyindividual initiative whatsoever." Daigle could not pointto any incidents when Riley demonstrated lack of initia-tive other than on' 21 June 1985, Riley had "heatedwords" with Daigle's assistantwherein Riley complainedthat Riley "was a machine operator and that's what heought to be paid for." (See Tr. 166.) Daigle recalled gen-erally that Riley wanted to be a machine operator butdid, not want to perform duties other than' operate a ma-chine.Daigle stated that he downgraded Riley on safetyconsciousness and skills of work because Riley wouldswing the trenching machine boom very, very wildly.Daigle did not warn Riley,but, according to Daigle, hesent word through Supervisor Gerald Ragas that he didnot like the reckless way Riley was operating the ma-'chine.As to the 'subcategory "effectiveness in workingwith -fellow employees," Daigle testified that "[q]uiteoften [Riley] would ,get quite angry with the other em-ployees, lose his temper and almost fight." Daigle said hecould not recall a specific incident of Riley getting quiteangry.Riley's immediate supervisor, GeraldRagas,workedwith Riley on a dailybasis.Ragas'testimony was quitedifferent from Daigle's. Gerald' Ragas testified that henever had problems with Riley operating the backhoe'trencher improperly; he never had to 'correct Riley fromswingingthe "bucket" improperly; that Riley was a'good worker; that Riley never refused to take orders;that he never saw Riley trying to fight other employees,'and that he never had occasion to repri mand Riley.Mervin Riley testified that no one ever criticized hiswork, that neither Lawrence Williams nor Gerald Ragastold him he was -operating the backhoe trencher improp-,erly; `that he` never refused any assignments and that he'never tried to start a fight on the job.LawrenceWilliams testified that on one occasion,"about two years ago," Gerald Ragas complained to himthat Riley "didn't want to listen to him." Subsequently,Williams recalled an occasion before Elton Turnerdied,13when Riley complained that he was not receiv 'ing operator's pay-I am convinced, from the testimony of SupervisorsGeraldRagasand Lawrence Williams, that Ed Daiglewas not truthful in his testimony that Riley operated the12 On Riley's progressreport, Daigle rated him in the highest category("a" which is the equivalent of (5)) in two subcategories; "b" (4) in threesubcategories; "c" (3) in eight subcategories; "d" (2) in two subcategor-ies; and"e" (1) in no subcategories.1'2Ed Daigle testified that Elton Turner died in February or earlyMarch 1985backhoe trencher recklessly.Ragas'testimonywas indirect conflict with Daigle's testimony that Daigle sentword through Ragas that, he did not like the way Rileyoperated the machine. Additionally, I do not credit Dai-gle's testimony that Riley would almost fight other em-ployees.Daigle's testimonythat Riley complained abouthis pay is supported by the testimony of Lawrence, Wil-liams. I credit Daigle and Williams in that regard.In regard to the performance review of AugustMackey, Daigle rated 'him 2 in eight subcategories and 3in three subcategories. Mackey received no ratings of 5,4, or 1. However, as mentioned below, Mackey receivedtwo "a" (the equivalent of 5) ratings, three "b" (4) rat-ings;nine"c" (3) ratings; one "d" (2) rating and no "e"(1) rating on his progress report. Daigle responded thatMackey's ratings of 2 on his performance review resultedfrom the facts that Mackey "just didn't -do very much[work]," he showed -lack of initiative by declining pro-motion to supervisor, he would not accept additional re-sponsibilities, his assigned vehicle was not properly main-tained, he did not display "very many" academic skills,and he stirred up trouble by talking poorly about theCompany and calling it a "white man's company."Daigle admitted'that none of Mackey's alleged deficien-cies had been documented, and Daigle never talked toMackey about any of those alleged problems. Daigle didnot recall specificinstances illustrating'Mackey's defi-ciencies except for an instance at a shrimp boil. On thatoccasion, according to Daigle,Mackey , said he couldcreate overtimesituationsby having his "brothers to goout and run over somemeters."Mackey denied that hemade that statement to Daigle.SuperintendentLawrenceWilliams ' testifiedthatMackey is a "good" employee. Williams testified that hecomplained about Mackey to Ed Daigle on only one oc-casion.That occasion was when Mackey refused toaccept that he was a supervisor. In view of the entirerecord and 'my findings herein regarding credibility, Icredit the testimony of Lawrence Williams.,I also creditMackey's denial that he ever said he would have hisbrother run over meters.In view of my findings above, I am convinced that theGeneral Counsel has proven ,a prima facie case. I makethat finding despite my determination that LawrenceWilliams did not know the reason behind Respondent's,actions when he told Mackey and J. C. Ragas, they weredenied a wageincrease because of their suit and unionactivities.The other factors mentioned' above convinceme that Respondent considered J. C.Ragas'and Riley'sprotected activities in the rating process. I am convincedRespondent also considered the, prior NLRB testimonyof Mackey,Ragas,and Riley.Second, I shall consider whether the record provesthatAugust Mackey, J. C. Ragas, and, Mervin Rileywould have been deprived of a wage increase in the ab-sence of their protected-'activity or prior' testimony (seeWright Line,251 NLRB 1083 (1980)).As to the question of whether Mackey, J. C. Ragas,and Riley would have received a wage increase absenttheir protected activities or prior testimony; the record isconfused. DELTA GASOne area of consideration should involve concern withthe employees'evaluationsbefore they engaged in pro-tected activities.However, on that point the record isunclear.Daigle testified that he did not evaluate hourlyemployees before October 1985. Concerningprior raises,Daigle testified that the lastraise,October 1984, wascombination of merit and cost of living and that Re-spondent's records do not show whether a raise grantedat that time represented both merit and cost of living orsimply cost of-living. In view of that confusion, I findthat Respondent has failed to show that Mackey, J. C.Ragas, and Mervin Riley performed` below averagebefore theyengaged inprotected activities. In fact, theopposite appears to be true. Daigle admitted that J. C.Ragas received merit raises "pretty consistently" whenmerit raises were granted. Regarding Mervin Riley, hisimmediate supervisor, Gerald Ragas, testified that Rileywas a good worker. Contrary to the assertions of Daigle,Gerald Ragas testified that Riley did not operate machin-ery improperly, Riley never refused to take orders or di-rections, Riley argued but never tried to pick a fight andRagas never had occasion to give Riley a warning. Con-cerning Mackey, Superintendent Lawrence Williams tes-tified that he was a good worker.Another factor to consider in determining whetherMackey, 'Riley, and J. C. Ragas would have receivedwage increases absent, their protected activitiesis a con-sideration of whether Respondent's evaluations of theemployees are consistent with other actions of Respond-ent.Ed Daigle testified that he prepared two forms oneach employee during October 1985, the performance re-views and the employee progress reports. On completionDaigle reviewed those forms with each employee and, insome instances, made changes. The performance reviewsincluded percentage ratings in subcategories under eachof the three general categories.'4 The percentage ratingstotaled 100 percent. Each subcategory also included a"performance rating"' and a "weighted rating." Theweighted ratings, which were computed by multiplyingthe performance rating times the percentage rating foreach respective subcategory, were then totaled. Thattotal figurewas divided by 100 for the "employmentoverall performance'rating,"a figure somewhere be-tween ' 0 and 5. The averagerating,according to the tes-timony, of Chief Executive Officer GaylandSimmons,was 3.0. All 3.0 and above received a wage increase.The second form, the employee progress report, in-cluded five general categories with three subcategoriesunder each of the flud general categories. Those generalcategories for measuring each employee's work, includedattendance,personalqualifications, , capacity,attitudetoward job, and job performance. In comparison, theperformance review general categories included job per-formance, job knowledge, and general attitude.Because both forms-'were completed by Ed Daigle inOctober 1985, a comparison of the two forms should114Four categories were listed but Daigle usually gaveno rating in thecategory "other."Daigledid on occasion rate under the "other" catego-ry and employees Riley, Phillips, and Bartholomewreceived ratings inthat category405show a consistent pattern especially in comparison withsimilar general categories.In the case of August, Mackey, his average on the per-formance review shows an average score of 2.2 underjob performance while Mackey's progress' report showsan average between c and b under job performance. Be-cause theprogress report subcategories are rated from"a" downward to "e," a conversion to numerical ratingswould have "e" as 1, and "a" as 5.After conversion to anumericalaccounting,Mackey's score is an average of3.67 under job performance on his 'progress report.Mackey scored an average 2.0 under general attitude onhis performance review while his converted averageunder "attitude toward job" on his progress reportshows an average score of 2.67. Mackey's overall per-formance review score was 2.31 while his overall con-verted progress report shows an average score of 3.4.J.C. Ragas was scored an average 2.4 on job perform-ance and 2.5 on general attitude in his performancereview,whilehisaverage converted score on hisprogress report was 3.33 on job performance and 3.0under attitude toward job. J. C. Ragas received an over-allperformance review score of 2.52 while his overallconverted progress report shows an average score of 3.6.Mervin Riley was scored an average 2.0 on job per-formance, 1.0 under general attitude, and 1.0 under workattitude in his performance review, while his averageconverted score on his progress report showed that hescored 3.33 on job performance and 2.67 on attitudetoward job.Riley received an overall performancereview score of 2.02 while his overall converted progressreport shows an average score of 3.33.The only other employee performance review andprogress report in the record are those',of three employ-ees that received wage increases, Gerald, Ragas, ClaudiaPhillips, and Dwight Bartholomew.On his performance review' Gerald Ragas received anaverage score of 3.6 under the job performance and 4.0under general attitudewhile his ' converted averagescores on his progress report were 3.7 under job per-formance and 3.67 under attitudes toward job. GeraldRagas received an overall performance review score of3.59while his overall converted progress report showsan average score of, 3.93.On .her performance review, Claudia Phillips receivedan averagescore of 3.0 under job performance and 3.5under general attitude. Phillips was rated[ 3.0 under workattitude.Her converted average, score on her progressreport reflects 3.33 under job performance ,and 3.67under attitude toward job. ]Phillips received an overallperformance review score, of 3.15 while her convertedprogress report shows an average score of 3:53.Dwight Bartholomew's performance review averageunder job performance was 2.8, under general attitude4.0, and work attitude 3.0. Bartholomew's 'progress re-port's converted scores were 3.3 under job performanceand 3.33 under attitude toward job. His 'overall perform-ance review average was 3.12 and his converted overallprogress report averaged 3.°73.The above figures reveal a general inconsistency be-tween Daigle's ratings on the performance reviews and 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhis ratings on the progress reports. It appears that Daigleconsistently rated employees higher on their progress re-ports than he did on the performance reviews. However,there is a more pronounced inconsistency shown' whenthe progress report scores on Riley, J. C. Ragas, andMackey are compared with progress reports and per-formance reviews of Bartholomew, Phillips, and GeraldRagas.In comparison J. C. Ragas' progress report showed anoverall converted score 1.08 points above his perform-ance reviewaverage.Bartholomew, Phillips, and GeraldRagas scored higher on the progress report by 0.61, 0.38,and 0.34 respectively. Riley scored 1.31 points higher onhis_ progress report while August Mackey was 1.09 pointshigher on his progress report.As to comparison scores, J. C. Ragas had a higherprogressreport average score than Claudia Phillips, 3.6to 3.53. GeraldRagas andDwight Bartholomew had av-erage converted progress report scores of 3.93 and 3.73,while similar scores for Mackey and Riley were 3.4 and3.33.Respondent did not explain the above-noted inconsist-encies.While I find the inconsistencies are not persuasivein considering whether the General Counsel has proveda violation,I am persuadedthat they should be consid-ered in weighing whether Respondent has proved thatMackey, J. C. Ragas, and Riley would have been ratedbelow 3.0 absent their protected activities. Respondent'sargumentsbacked by the testimony of Ed Daigle did notshow that August Mackey, J. C. Ragas, and MervinRiley would have been rated below 3.0 absent the pro-tected activities or testimony. The examples recalled byDaigle to illustrate deficiencies in the work performanceof Mackey,Ragas,and Riley were generally not specific.Moreover, Daigle's testimony in that regard was negatedthrough credibleexplanationsfrom Mackey,Ragas, andRiley. Due to the successful rebuttals of Daigle's testimo-ny, the lack of specificity in his charges, and the absenceof any documentation, I am convinced that Respondentwas satisfiedwith the work performance of AugustMackey, J. C. Ragas, and Mervin Riley until after theyengaged inprotected activities and gave testimony.Those factors and the inconsistencies in Daigle's ratings,demonstrate that Mackey, J. C. Ragas, and Riley wouldhave received an average (i.e., 3.0) or better rating,absent their testimony or protected activities.15(2)Respondent discharged Mervin Riley: On 17 Octo-ber 1985, Ed Daigle told Mervin Riley that he was dis-charging Riley because Riley "had access to Companyvehicles and drove daily, knowing [Riley] had an invalidlicense."While off work on Saturday, 5 October, Riley wasticketed for driving with an expired license. Riley hadbeen rear ended while ' driving his own automobile. EdDaigle learned of Riley's traffic ticket from his assistantEd Raber: Daigle then requested his insurance agent toi5 'In view of the comparisons of the progress report ratings of J. C.Ragas, Riley, Gerald Ragas, Bartholomew,and Phillips,I am convincedthatMackey, J. C. Ragas, and Riley would not-have scored over 4.0absent their protected activities and prior testimony. Therefore, theirwage increase backpay entitlement should be the same as the October1985increase award to employees that scored from 3.0 to 4.0.run a check on Riley's driver's license.Daigle learnedthatRiley's license expired" on 15 November 1984 andthat Riley had received an earlier traffic citationin Janu-ary 1985.The General Counsel argues that Riley was dischargedbecause of his protected activities and the fact that hislicense had expired was only a pretext.Conclusion:I shall examinewhether the General Coun-selproved, prima facie, that Respondent dischargedRiley because of his protected activities and, if so,whether the record demonstrated that Riley would havebeen discharged absent his protected activities (seeWright Line,supra).As shown above Mervin Riley was one of the mostvisible of those employees involved in protected activi-ties.Riley was involved in union activities.He signed acard, attendedmeetings,and testified in NLRB hearings.During the prior unfair labor practice hearing Riley wasidentified as one of the three employees that precipitatedthe overtimesuit againstRespondent. The record showsthat Respondent was aware of Riley's protected activi-ties.Second, it does appear that Respondent acted hastilyin discharging Riley. Daigle first testified that he learnedthat Riley's license had expired in November 1984 andthat Riley had been first ticketed in January 1985. On thebasisof thatinformationDaigle phoned Riley whenRiley next` reported for work, and told Riley of his dis-charge. Subsequently, when an issue arose during thehearing about the extent of Riley's use of company vehi-cles in 1984 and 1985, Daigle testified that he directedone employee in Homeplace to check thegasolineticketsto see if Riley drove company trucks after his license ex-pired.According to Daigle he was told "that there wasnumbers of tickets during this period of time whichMickey Riley had signed for." Daigle admitted that hedid nothing else to check into Riley's use of companyvehicles.J.C. Ragas and Mervin Riley credibly testified thatgasolinetickets are used to show only which employeesfilled a particular vehicle with fuel. Employees otherthan the operator oftentimes filled a vehicleat a gasolinepump at Respondent's Homeplace facility. Additionally,the record including testimony by Ed Daigle, shows thatlogs are required to be maintained by each vehicle opera-tor.Those logs show that the vehicle allegedly driven byRileywas, until shortly before Riley's discharge, as-signed to other employees.I am convinced that Ed Daigle's made no more thana cursory investigation which was designed to show that16 As noted herein, Daigle's testimony frequently conflicted with othersupervisors'testimony including that of Superintendent LawrenceWil-liams and Supervisor Gerald Ragas.Additionally,Daigle's testimony wasnot consistent with some of Respondent's records-Those inconsistencieshave been mentioned herein. For example, Lawrence Williams testified indirect conflict with Daigle regarding what Daigle was told regardingTim Williams' plans to return to college. Tim Williams' work applicationsubmitted to Respondent,also shows that he planned to work only untilhe could return to college Daigle's testimony was inconsistent with therecords and the testimony of Lawrence Williams. DELTA GASRiley had operated company vehicles since his licenseexpired in November 1984. In fact, testimony of Supervi-sor Gerald Ragas and Riley, and Respondent's vehicleoperator logs show that Riley was not assigned a compa-ny vehicle until shortly before his discharge.17In regard to the length of time Riley operated a truck,EclDaigle admitted that 'that fact would have made adifference in his discharge decision.Moreover, the record, including Daigle's testimony, il-lustrated that Daigle made no inquiries about why Rileyhad failed to renew hislicense.Riley's unrebutted testi-mony, which I credit, shows that he had little reason toseek renewal of his license until August 1985. Beforethen Riley's car was broken down and he had little occa-sion to drive. Riley testified without rebuttal that the li-cense office was closed due to a funeral, when he triedto renew his license in August. After Riley'was assigneda vehicle by Respondent, he returned to the licenseoffice but was told that the computer was jammed. On11 'October 1985, some 6 days'before his discharge, Rileywas issued a new, chauffeur's license. That license willexpire on 19 November 1989.'Third, at the time of his discharge, Riley owned avalid chauffeur's license. Again Ed Daigle's testimony isin conflict with credible evidence. I credit the testimonyof Superintendent Lawrence Williams that Riley showedWilliams a copy of his valid chauffeur's license duringRiley's discharge phone conversation with Daigle andthatWilliams immediately told Daigle that Riley had avalid license.Obviously, at that point, Respondent hadno liability exposureas allegedby Daigle.]Fourth,Daigle admitted the Respondent normallyused a progressive disciplinary system. Nevertheless noexplanation was offered about why Riley was dischargedeven though he had never received an oral or writtenwarning. Moreover, the record shows that other employ-ees had accidents in Respondent's vehicles but were notdisciplined and, in the mind of Ed Daigle, Dwight Bar-tholomew operated unit 5 without a proper license. Bar-tholomew testified that he had a class A driver's license.Daigle admitted that a chauffeur's license isrequired tooperate unit 5.18 Bartholomew had not been disciplinedfor his failure to hold a chauffeur's license.The above facts convinced me that Riley was dis-charged because of his protected activities and that thebasis alleged by Respondent, through Ed Daigle, is pre-textual.][shall consider whether Riley would have been dis-charged absent his protected activities.One measure of whether Riley would have been firedin any event is a determination of how Respondent hasreacted on similar occasions. Unfortunately, there wereno other occasions of Respondent learning that a vehicleoperator was holding an expired license. The closest situ-17Respondentcorrectlyargued thatthe recordis confusedabout theperiod of timeduringwhich Rileydrove a company vehicle.Neverthe-less, I find that the record clearly establishedthatDaigle made no morethan a cursoryinvestigation and Daigle was not aware of the extent ofRiley'sdriving duties when he decided to discharge Riley.18Respondent,in its brief,argues that Daigle was mistaken and, infact, the law does not requirethe operator' of unit5 to hold a chauffeur'slicense. Be that as it may, the record shows that Daigle treated Riley in adisparate manner since Daiglethought a chauffeur's license was required.407ation to, the instant one is the overall question of howRespondent polices its employees' driver's licenses. Therecord illustrated that Respondent does not regularly in-quire into the status of its employees'driver's licenses. Infact, although Ed Daigle admitted, that unit 5, the unitassigned to Riley immediately before his discharge, mustbe operated by someone holding,a chauffeur's license,the current operator, Dwight Bartholomew, has neverheld a chauffeur's license(see above). Mervin Riley helda chauffeur's license at the time of his discharge. Therecord shows that offenses similar to, Riley's failure totimely renew his license are routinely permitted withoutdiscipline.Moreover,Respondent failed to follow itsprogressive discipline policy concerning Riley. I findthat the record shows that Riley would not have beendischarged absent his protected activities.19I find that Riley was discharged in violation of Section8(a)(1), (3), and(4) of the Act.CONCLUSIONS OF LAWI1.Respondent is an employer engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.Oil,Chemical & Atomic Workers InternationalUnion and its Local 4-447 is a labor organization as de-fined in Section2(5) of the Act.3.All production and maintenance employees includ-ing meter readers/servicemen, measurement technicians,welders,' construction and repair crewmen and ware-house employees employed by the Employer at its Ho-meplace and Jonesboro, Louisiana facility; excluding allother employees, office clerical employees, guards' andsupervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Respondent, by threatening its employees that theyhad been denied a payincreasebecause of their union orprotected activities; and by telling its employees theywould not receive a wage increase because the employ-ees and the Labor Board had sued Respondent, engagedin unfair labor practices in violation of Section 8(a)(1) ofthe Act.19Daigle also testified that he would not rehire Riley because he dis-covered court records showing Riley had been charged withdisturbingthe peace, attempted murder, and simple burglary. The record does notprove that Daigle's discovery should precludereinstatementof Riley.The record shows that of the above charges, Riley was found guilty ofdisturbing the peace and sentenced to $25 fine or 10 days in jail; regard-ing the attempted murder charge Riley pleaded guilty to a' leaser chargeof aggravated battery and was sentenced to three years in jail; and re-garding the simple burglary charge, Riley was found not guilty.On his job application with Respondent dated 27 December 1982,Riley indicated that he had been convicted of assault. Riley was inter-viewed and hired by a relative of his, Superintendent Lawrence` Williams.At that time Riley was also related to another of Respondent`'s supervi-sors,Elton Turner (see Riley's job application). Riley testified that Wil-liamsknew of his criminal proceedings. Williams admitted knowing thatRiley had been in, prison. Therefore I find that, Respondent was aware ofRiley's one felony conviction at the time he was hired. Riley's applica-tion form specifically excludes the necessity of listing "misdemeanors."Therefore, Riley was never asked to list his other conviction, that of dis-turbing the peace-I find that Respondent knew of Riley's criminal record when he washired. Therefore, I recommend that Riley should be entitled to full rein-statement. 408DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD5.By refusing to grant wage increases to its employeesJ.C. Ragas and Mervin Riley, Respondent has engagedin conduct violative of Section 8(a)(1), (3), and (4) of theAct.6.By refusing to grant a wage increase to its supervi-sory employee- August Mackey, Respondent has engagedin unfair labor practices in violation of Section 8(a)(1)and (4) of the Act.7.By discharging its employee Mervin Riley on 17October 1985, Respondent has engaged in conduct viola-tive of Section 8(a)(1), (3), and (4) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (4)of the Act, I shall order it to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent has illegally deniedwage increasestoMackey, J. C. Ragas, and Riley andhas illegally discharged Riley, in violation of Section8(a)(1), (3), and (4) of the Act, I shall order Respondentto offer Riley immediate and full reinstatement to hisformer position or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and to makeAugust Mackey, J. C. Ragas, and Mervin Riley wholefor any loss of earnings ' they may have suffered as aresult of the discrimination against them. Backpay andinterest shall be'computed in the manner described in F.W Woolworth Co.,90 NLRB 289 (1950), andFloridaSteel Corp.,231 NLRB 651 (1977).20RecommendationsIn view of my findings above regarding objections andchallenges to ballots in Case 15-RC-7190, I recommendthat a revised tally of ballots issue showing 13 voteswere cast for the Union, 9 votes were cast against theUnion, and there were 2 challenged ballots. The chal-lenged ballots are insufficient in number to affect the re-sults of the election.In view of the determination about the challenged bal-lots being insufficient in number to affect the results ofthe election,and myfording that Respondent's objectionsshould be overruled, I recommend that the Union be cer-tified as exclusive bargaining agent for the employees inthe unit described as follows:All production and maintenance employees includ-ing meter readers/servicemen, measurement techni-cians,welders, construction and repair crewmenand warehouse employees employed by the Em-ployer at its Home Place and Jonesboro, Louisianafacilities; excluding all other employees, office cleri-cal employees, guards and supervisors as defined inthe Act.20 See generallyIsis PlumbingCo., 138 NLRB 716 (1962)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed21ORDERThe Respondent, Delta Gas, Inc., a subsidiary of Lou-isiana Energy & Development Corporation, Homeplace,Louisiana, its officers, agents, successors, and assigns,shall1.Cease and desist from(a) Interferingwith, restraining, or coercing its em-ployees in the exercise of the rights guaranteed them,bySection 7 of the Act in violation of Section 8(a)(1) of theAct by threatening its employees that they were denied apay increase because of their union and protected activi-ties, and by telling its employees they will not receive awage increase because the employees and the LaborBoard have sued the Company.(b)Denying wage increases, discharging, and refusingto reinstate employees because of their union activities,protected activities, or because they gave testimonyunder the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer immediate and full reinstatement to MervinRiley to his former position or, if that position no longerexists, to a substantially equivalent position without prej-udice to his seniority or other rights and privileges previ-ously enjoyed, and make August Mackey, J. C. Ragas,and Mervin Riley whole for any losses they may havesuffered as a result of the discrimination against them inthe manner set forth in the remedy section of this deci-sion.(b)Remove from August Mackey's, J. C. Ragas', andMervin Riley's personnel files any reference to its denialof wage increases to them and to its discharge of Riley,and notify Mackey, Ragas, and Riley in writing that, thishas been done and that evidence of its unlawful actionswill not be used as a basis for future personnel actionagainst any of the three employees.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Homeplace, Louisiana facility copies ofthe attached notice marked "Appendix."22 Copies of the21 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.22 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." DELTA GASnotice, on forms provided by the Regional Director forRegion 15,after being signed by the Respondent's au-thorized representative,shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-409sonable steps shall be taken by the Respondent to ensurethat the notices are not altered,defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20spondent has taken to comply.